KENNEDY, Judge,
concurring in part; dissenting in part.
I concur with the principal opinion in its holding that the assessment of damages must be set aside, but I dissent from its holding that State ex rel. Morasch v. Kimberlin, 654 S.W.2d 889 (Mo.1983), has interdicted our consideration of the merits of the trial court’s denial of the motion to set aside the underlying default judgment. I do not concede that Morasch, even if retrospective in operation, removes our case from the reach of the writ of prohibition, but I put my dissent on another ground.
I do not think Morasch is applicable. Dealing as it does with a procedural matter, it is prospective in its operation and not retrospective. In re Marriage of Garrett, 654 S.W.2d 313, 316 n. 6 (Mo.App.1983); Keltner v. Keltner, 589 S.W.2d 235, 239 (Mo. banc 1979); Durham v. State, 571 S.W.2d 673, 676-677 (Mo.App.1978); Shepherd v. Consumers Cooperative Association, 384 S.W.2d 635, 640 (Mo. banc 1964). See Annot., Prospective or Retroactive Operation of Overruling Decision, 10 A.L.R.3d 1371 (1966).
Morasch was handed down on August 16, 1983. Our preliminary writ had been issued on June 20, 1983, after considering suggestions in support of and in opposition thereto. The lower court record had been filed here. Relators’ and respondents’ briefs had been filed, although relators’ reply brief was not filed till August 22.
The appropriateness of the writ of prohibition1 was closely considered and tentatively determined at the preliminary writ stage. Arguments against the appropriateness of the writ are accorded less weight at the final hearing stage. At the latter point the parties have briefed the case, the record is before the court, any disruption to be caused by the writ has already occurred, and there is no reason to defer our ruling upon the merits of the opposing views of the correctness of the trial court’s action. State ex rel. McClellan v. Kirkpatrick, 504 S.W.2d 83, 85, n. 1 (Mo. banc 1974); State ex rel. St. Joseph Light & Power Co. v. Donelson, 631 S.W.2d 887, 892 (Mo.App.1982). To apply Morasch to this case would be to give it retrospective effect, which should not be done.
If relator is correct in' its position on the merits of its motion to set aside the default judgment, i.e., that respondent’s denial of the motion was arbitrary and a rank abuse of discretion (a question which we do not reach, of course), then by pre- Morasch criteria it is plainly a case for extraordinary writ relief. The trial court has abused its discretion in overruling the motion, which may be corrected by prohibition, State ex rel. Diners’ Financial Corporation v. Swink, 434 S.W.2d 593, 597 (Mo.App.1968); State ex rel. Government Employees Insurance Company v. Lasky, 454 S.W.2d 942 (Mo.App.1970). The denial of the motion is contrary to law. State ex rel. Ashcroft v. Whipple, 647 S.W.2d 596 (Mo.App.1983). If error, it is surely prejudicial error, of such *63dimensions as to cause a reversal upon appeal. Traders Bank v. Cherokee Investment Company, 642 S.W.2d 122 (Mo.App.1982); Lester v. Dyer, 518 S.W.2d 213 (Mo.App.1974); Vaughn v. Ripley, 416 S.W.2d 226, 228-29 (Mo.App.1967). The error is of “jurisdictional” dimensions, made at the very threshold of the case. Since there is another defendant, the judgment is not final and subject to appeal. Supreme Court Rules 81.05 and 81.06, § 512.020, RSMo (1978). An appeal will be long delayed. The remedy by appeal is therefore inadequate. State ex rel. Vogel v. Campbell, 505 S.W.2d 54 (Mo. banc 1974); State ex rel. Ashcroft v. Whipple, supra.
In the interest of judicial economy we should go ahead and decide on the merits the issue presented to us. We will have no fuller record after the parties have gone through a lengthy and expensive trial, and we will have no better briefs when the matter is presented to us on appeal. Why then should we leave in place a default judgment which (if relator is correct in its contention that the trial court’s refusal to set aside the default judgment was arbitrary and an abuse of discretion, and therefore reversible error, Traders Bank v. Cherokee Inv. Co., supra; Lester v. Dyer, supra; Vaughn v. Ripley, supra), will topple the judgment and bring the trial to naught? On the other hand, if the default judgment is secure, the parties should be able to proceed with confidence on that basis.
The majority would close its eyes to a fatal flaw in the foundation, then raze the superstructure upon appeal.
The United States Court of Appeals, Eighth Circuit, in Dunn v. Wyrick, 679 F.2d 731 (1982), found itself in somewhat the same situation as does this court, and it followed the procedure which I propose above:
The Supreme Court in Rose v. Lundy, 455 U.S. 509, 102 S.Ct. 1198, 1205, 71 L.Ed.2d 379 (1982), adopted a total exhaustion rule, requiring district courts to dismiss habeas petitions containing such mixed claims. We do not apply the total exhaustion rule here to a habeas case in which the exhausted claims had been fully litigated and decided in the federal district court prior to the Lundy decision. In our view, it would constitute a great waste of judicial resources to apply Lun-dy retroactively and vacate the district court’s determination on the merits. The end result of such a retroactive application of Lundy could require the federal district court and this court to reconsider these same claims at another time. This we decline to do without an express direction from the Supreme Court.
Dunn v. Wyrick at 733.
I would decide the merits of the trial court’s refusal to set aside the default judgment.

. Throughout this opinion I use “prohibition” to mean both prohibition and mandamus with the understanding that the principles discussed apply to both. Mandamus is used to command the undoing of an act which should have been prohibited if the superintending court had acted before the lower court’s challenged action. See Tuchler, Discretionary Interlocutory Review in Missouri: Judicial Abuse of the Writ? 40 Mo.L.Rev. 577, 586 (1975).